------
      UF~FIGL      --
                   UF    THE    AlTORNEY           GENERAL       OF TEXAS
                                       AUSTIN




Honorable L. R. Thonipaon
County Auditor
Taylor county
Abilene,  Texas

Dear Sir:




                This will       aokn                             of your      letter
of   January      3,    1940,   in   w                            for   an   opinion
of this     department the q                                    fter  stated. '?!a
deem it     essential  to quo                                   t parts of your
inquiry     as roilowe:
                                                           Rum1 EleOtri-
                                                           County), hare
                                                           County   to m-
                                                             authoriza him
                                                           wledgamentr   on
                                                     m farmers throughout


                                                an    opinion      on the rol-




                  rti      a 3902        Revised     Civil   Statutes        or Texas,
1925,       Mn
          prov               part;
                n’i;hen6rer any dietriot,   oountr or prrolnot
        oiflcrr      8hall raqulre the serrioe8    of deputier,
        asriatanta      or olerks  in the performnnor   of hir,
        dutiee he ahall appl.jr to tha Count7 Commirslonare*
        court of his county for authority         to appoint suoh
Honorabla    L. R. Thompson, Page 2



        deputies,   assistants  or clerks, stating by sworn
        applloatlon    the number needed, the poaltlon to
        be filled   and the amount to be paid. . . .*

           Thus It Is seen thzit there Is apaoiflo          provision
made roti the appointment of depatiea whenever It Is made
to appear that such officers      “shall   require the services
of beputlaa,   aaslataata   or clerks    in the performanoe or
his dutles.W It la necessary therefore,         to ascertain     wlieth-
er or not the taking of acbowledgementa,          under the ciroum-
stances stated in your letter,       is a duty Imposed by law
upon the district    clerk.

             In the absence of atitIcIent     faots appearing In
your letter,    we must naceasarIly   predicate    this opinion
upon the asauaiptlon that the deputy proposed to be appoint-
ed Is to be named solely     for the purpose of taking aoknow-
lodgements rrom farmers from‘whom easements are to be ob-
tained,  and that such acknowledgements       are to be taken
outside   the office  or the district    clerk.
           It was heAd by the .Supre5e Court 0r Texas, In
the oaae of Thobpaon v. Johnson et al, 19 5. ?I. 784, that
a deputy district  clerk could not be appointed for the
sole purpose of taking acknowledgements.    The court says:
                      The law makes no provision     for the
        appoIiirn&t   or a special   deputy district    clerk,
        but ror a deputy or deputies;      and when an ap-
        pointment Is made by the clerk he cannot re-
        strict   the authority   to one act, but It Is good
        ror   all purposes.   . . .”
             ?‘Q fail to find any duty Imposed upon a district
olerk  to send a deputy district         clerk outside the office
to take acknowledgements.         If .there -1s no such duty Impos-
ed, and the taking of acknowledgercents         Is the only duty
which the clerk       proposes to assign to such deputy, then
the diatrlot     clerk    has not brour&t himself within the terms
or Article     3902, supra, by showing thflt the appointment of
a deputy Is required ror the *pariormance of his duties.”
Honorable   L. p.. Thompson, Page 3



            It la our opinion,  therefore,   that a deputy
dirtrict   olerk oannot be appoInted eolsly    for the par-
pore or taking roknowledgements     under the olrowmtanosu
stated   by you.
                                      Yoars very   tNly

                                 ATTOE'NXY
                                         GENERALOF TEXAS




                                                              COMMITTEE